TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2021



                                      NO. 03-19-00500-CR


                                Steven Elmer Hinds, Appellant

                                                 v.

                                  The State of Texas, Appellee




               APPEAL FROM COUNTY COURT OF LAMPASAS COUNTY
                 BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.